Citation Nr: 0010046	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-335 76 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss disability prior to February 20, 1997.

2.  Entitlement to an effective date prior to February 20, 
1997 for a 100 percent evaluation for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
October 1998.  As the veteran had requested a videoconference 
hearing before a Member of the Board, the Board REMANDED the 
case to the RO in November 1999.  The veteran and his 
representative appeared at a hearing via videoconference 
before a Member of the Board.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation prior to February 20, 1997 for his 
bilateral hearing loss disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  In August 1996, bilateral hearing loss disability was 
productive of no more than Level I on the right and Level IX 
on the left.

2.  At the October 22, 1996 VA audio examination, bilateral 
hearing loss disability was productive of Level XI on the 
right and Level VIII on the left.

3.  At the February 20, 1997 VA audio examination, the 
veteran's bilateral hearing loss disability was productive of 
Level XI hearing loss in both ears.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was 70 percent 
disabling effective October 22, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6100, 
6107 (1996).

2.  Bilateral hearing loss disability was 100 percent 
disabling effective February 20, 1997.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. § 3.400, Part 4, Diagnostic 
Code 6100, 6110 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss became 
worse following his right revision tympanomastoidectomy on 
August 27, 1996 and resultant wound infection.  The veteran 
maintains that he was entitled to an increased evaluation of 
at least 70 percent at that time.  In the alternative, the 
veteran contends that because the August 1996 surgery 
resulted in his total loss of hearing, the effective date of 
his current total schedular evaluation for bilateral hearing 
loss should be the date of the surgery, August 27, 1996. 

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation prior to February 20, 1997, 
for bilateral hearing loss disability is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, his assertion that 
his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran has been recently examined and 
his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (1999).

The Board notes that the regulations governing hearing loss 
disabilities were amended in May 1999 and became effective 
June 10, 1999.  Generally, when a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  However, the change was effective 
after the assignment of the 100 percent evauation and a 
change in regulation may not be effective prior to the date 
of the liberalizing law or VA issue.  In this case, the Board 
finds that the applicable law is that in existence at the 
time of the evaluation.  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, 
4.87 and Diagnostic Codes 6100-6110 (1996).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

I.  Background

The Board notes that based on service medical records and a 
VA examination, the RO granted service connection for 
bilateral hearing loss disability in a March 1987 rating 
decision and assigned a 10 percent evaluation.

At an August 13, 1996 VA examination, the veteran reported 
decreased hearing since 1975 with a history of earaches, 
drainage and noise exposure.  The veteran complained that he 
was not able to wear his hearing aids due to ear pain.  The 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
40
35
70
LEFT
90
80
85
75

The Maryland CNC word list speech recognition scores were 92 
percent in the right ear and 48 percent in the left ear.  The 
audiologist stated that the results suggested a mild slopping 
to moderately severe mixed hearing loss in the right ear and 
a severe to profound mixed hearing loss in the left ear.

A VA Medical Center (VAMC) discharge summary revealed that 
the veteran underwent a revision of in the tympanic mastoid 
due to chronic otitis medial and possible recurrent 
cholesteatoma of the right ear on August 27, 1996.  At the 
time of the surgery, it was noted that hearing was excellent 
on the right.  A September 1996 VAMC discharge summary 
indicated that the veteran presented with a post-auricular 
wound infection of the right ear with indurated and redness 
of the right ear.  The ear improved with medication and the 
veteran left the VAMC against medical advice.   The diagnoses 
were right postauricular wound infection and status post 
revision mastoid on right ear one month previous.  

During an October 1996 VA audiogram, the veteran's pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100
100
100 *
100
LEFT
95
80
80 *
95

The Maryland CNC speech recognition scores were 32 percent in 
the right ear and 64 percent in the left ear.  The readings 
for the 3000-Hertz are presumed since the examiner did not 
report the findings.  Since the reading was 100 at all other 
frequencies on the right, a 100 was assumed on the right at 
3000 Hertz.  On the left, the 80 was presumed based on the 
finding at 2000 Hertz.  However, assuming another result 
based on the other frequencies would produce the same 
outcome. 

At a February 1997 VA audiological examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105+
105+
LEFT
105+
95
95
95

The Maryland CNC speech recognition scores were 0 percent in 
the both ears.  The diagnosis was profound hearing loss in 
both ears with a conductive component in at least one ear.  
It was noted that the veteran had right ear surgery in August 
1996 to stop drainage.

In a March 1997 rating decision, the RO granted a 100 percent 
evaluation for bilateral hearing loss effective from February 
27, 1997, the date of the VA examination.

At his October 1998 and January 2000 hearings, the veteran 
testified that that he should granted the total schedular 
evaluation for his bilateral hearing loss disability 
effective the date of his VA surgery in 1996.  In the 
alternative, he maintains that the evidence of record shows 
that he met the criteria for a 70 percent evaluation at the 
time of an October 1996 VA examination. 

II.  In excess of 10 percent prior to February 20, 1997

The findings of the August 1996 VA audiological examination, 
prior to the veteran's August 27, 1996 surgery, reveal that 
the veteran exhibited a Level I hearing loss in the right ear 
and a Level IX hearing loss in the left ear.  38 C.F.R. 
§ 4.85, Table VI (1996).  Moreover, at the time of his August 
27, 1996 revision of right tympanic mastoid, the discharge 
summary indicates that hearing in the right ear was 
excellent.  These findings do not warrant an assignment of an 
evaluation in excess of the 10 percent.

However, the findings of the October 1996 VA audiological 
evaluation indicate that the veteran exhibited a Level XI 
hearing loss in the right ear and a Level VIII hearing loss 
in the left ear.  38 C.F.R. § 4.85, Table VI (1996).  These 
findings warrant the assignment of an evaluation of 70 
percent under the provisions of 38 C.F.R. §§ 4.85, 4.86, 4.87 
and Diagnostic Codes 6100, 6107.     

The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) (1999).  
Therefore, although the veteran filed his claim for increased 
evaluation for bilateral hearing loss disability in March 
1996, the first date that it became factually ascertainable 
that an increase was warranted was October 22, 1996, the date 
of the VA examination, which is after the date of claim.  
Accordingly, the Board concludes that the appropriate 
effective date for the effective date of the award of 70 
percent for bilateral hearing loss disability was date of 
entitlement arose, October 22, 1996.

III.  Effective date of the award of 100 percent prior to 
February 20, 1997 

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1999).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1999).

In the instant case, the evidence of record indicates the 
findings at the February 20, 1997 reveal Level XI hearing 
loss in both ears, resulting in profound hearing loss 
warranting a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6110 (1997).  Although the 
veteran filed his claim for increased evaluation for 
bilateral hearing loss disability in March 1996, the date on 
which the evidence revealed that the veteran exhibited 
profound hearing loss in each ear was February 20, 1997, the 
date of a subsequent VA examination.  Accordingly, the Board 
concludes that the appropriate effective date for the 
effective date of the award of 100 percent for bilateral 
hearing loss disability was date of entitlement arose, 
February 20, 1997.  Thus, this appeal is denied.

The Board is aware that there has been an ongoing appeal and 
that evidence has been received prior to a final decision.  
38 C.F.R. § 3.400(q); VAOPGCPREC 12-98.  The Court has 
established that the Board must consider all the evidence of 
record and determine whether the evidence supports the claim 
or is in equipoise or whether a preponderance of the evidence 
is against the claim.  More recently, the Court has 
recognized that facts may change over the course of an appeal 
period and that separate ratings can be assigned for separate 
periods of time based on facts found; a staged rating.  
Fenderson v. West, 12 Vet. App 119 (1999).  The facts before 
the Board result in an inverted staged rating, analogous to 
Fenderson, even though this is not an appeal following an 
original claim.  Since the Court has established that the 
evaluations of hearing loss disability are based on a 
mechanical application of the rating schedule, the facts 
found are clearly identified based on the dates of the 
evaluations.  There is no doubt to be resolved.


ORDER

A 70 percent evaluation for bilateral hearing loss is granted 
effective October 1996, subject to controlling regulations 
affecting the payment of monetary awards.  An effective date 
prior to February 20, 1997 for an award of 100 percent for 
bilateral hearing loss disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

